State Compliance
Frequently Asked Questions

Q:

What was the impetus for issuing new guidance on the meaning of “detain or
confine”?

A:

The Office of Juvenile Justice and Delinquency Prevention’s (OJJDP’s) goal is to
promote the well-being of young people and limit their contact with the justice system.
We can achieve this by requiring states to provide the protections outlined in the
Juvenile Justice and Delinquency Prevention Act (JJDPA) of 1974, as amended. The
purpose of the new guidance is to bring the standard for compliance with the separation
and jail removal requirements into alignment with the statutory language. This, in turn,
provides fuller protection to juveniles.

Q:

How will states/jurisdictions assess whether or not youth are free to leave nonsecure environments? What criteria will Compliance Monitors use?

A:

The core requirements do not apply in non-secure buildings or non-secure areas of a law
enforcement agency. The deinstitutionalization of status offenders (DSO) requirement
applies only in secure detention or secure correctional facilities. The separation
requirement applies only in secure facilities in which juveniles might have contact with
adult inmates. The jail removal requirement applies only in adult jails and lockups which,
by definition, are locked facilities.

Q:

Currently, states are monitoring facilities to ensure that juveniles are not in secure
custody in adult jails and lockups. How does the states’ monitoring activity need to
change?

A:

The jail removal requirement applies only in jails or lockups for adults which are, by
definition, locked facilities. If a juvenile is in the non-secure area of a facility, he is not
within the jail or lockup, and the jail removal requirement does not apply.

Q:

The definition of “detain or confine” in the partial rule does not appear to reflect
the intent of the drafters of the JJDPA.

A:

The U.S. Supreme Court has made clear that in determining the meaning of a statute, one
must first look to the plain language of the statute. “The starting point in discerning
congressional intent… is the existing statutory text.”1 When the language of a statute is
plain and unambiguous, as is the term “detain or confine,” reference to legislative intent
is unwarranted.2 The JJDPA refers to “detain or confine” and not to “securely detain or
confine.”

1

Lamie v. U.S. Trustee, 540 U.S. 526, 527, 124 S. Ct. 1023 (2004), citing Hughes Aircraft Co. v. Jacobson, 525
U.S. 432, 119 S .Ct. 755 (1999).
2
Dellmuth v. Muth, 491 U.S. 229, 109 S. Ct. 2397, 2401 (1989)

1

Q:

Do regulations carry the same weight as policies?

A:

Regulations promulgated pursuant to the requirements of the Administrative
Procedures Act (APA) are generally afforded greater deference by courts than agency
policies that have not been published for notice and comment in the Federal Register.
Where regulations and/or policy are inconsistent with the underlying authorizing
statute (such as the JJDPA), however, the statute must be followed.

Q:

Does the definition of “detain or confine” change states’ ability to temporarily
detain juveniles in an adult jail or lockup for processing?

A:

No. A juvenile accused of a non-status offense may be detained in a jail or lockup for
adults for up to six hours during processing, and in other limited circumstances described
in the JJDPA. The 6-hour clock would start as soon as the juvenile was first detained, i.e.,
not free to leave the jail. Any instance in which an accused delinquent offender is
detained other than pursuant to the exceptions described in the jail removal requirement,
or in which an adjudicated delinquent offender, a status offender or a non-offender is
detained in an adult jail or lockup for any length of time would result in an instance of
non-compliance with the jail removal requirement.

Q:

If a facility has a 30-second delayed egress door, is that considered a secure or nonsecure facility?

A:

If a facility has delayed egress doors that allow individuals to leave the facility, it is not a
secure facility.

Q:

If a Police Department or Sheriff’s Department is entirely non-secure, has no ability
to confine any age group using architecture or stationary objects (cuffing benches),
are these facilities no longer considered an Adult Jail or Adult Lockup?

A:

The partial rule does not change the definition of what is considered a jail or lockup for
adults under the JJDPA. Please note that the definition of “jail or lockup for adults”
includes that it must be a “locked facility.”

Q:

Given the new definition of “detain or confine,” are we to count as violations
juvenile status offenders detained in a juvenile-only facility but not secured to an
immovable object or placed in a cell?

A:

If the facility meets the statutory definition of secure juvenile detention or secure juvenile
correctional facility, these would be violations of the DSO requirement, if juveniles are
placed there, and if none of the DSO exceptions apply. As long as no adult inmates are
detained in the facility, there can be no separation violation. If the facility does not meet
the statutory definition of a jail or lockup for adults, there can be no instance of noncompliance with the jail removal requirement.

2

Q:

Is detention of status offenders awaiting a court appearance in court holding
facilities considered a violation of jail removal under the partial rule?

A:

A court holding facility is not considered a jail or lockup for adults, and the jail removal
requirement does not apply. However, instances of non-compliance with the separation
requirement can occur in any court holding facility in which a juvenile who is detained or
confined has contact with an adult inmate.

Q:

Does the jail removal requirement apply when juveniles are being transported from
one place to another?

A:

The jail removal requirement applies only when a juvenile is in a jail or lockup for
adults. It does not apply while a juvenile is being transported – i.e., is in a vehicle. If,
however, the juvenile is detained or confined in a jail or lockup for adults prior to or
following transport, the jail removal requirement applies during the time the juvenile is
in the jail or lockup. If a juvenile is detained or confined in a secure facility in which he
has contact with an adult inmate, prior to or following transport, it will result in an
instance of non-compliance with the separation requirement.

Q:

At one law enforcement facility there is an unlocked multi-purpose area that is not
secure. If youth are in that area would that be considered a violation?

A:

If the juvenile has not been placed within a secure detention or secure correctional
facility, there can be no instance of non-compliance with the DSO requirement. If the
juvenile is not detained or confined within a “jail or lockup for adults,” defined, in part,
as a “locked facility,” there can be no instance of non-compliance with the jail removal
requirement. An instance of non-compliance with the separation requirement can occur
only when a juvenile is detained within a secure facility such that he has contact with
adult inmates.

Q:

Will accused status offenders detained non-securely in jails or lockups be counted as
a DSO violation in addition to a jail removal violation?

A:

If a juvenile is detained non-securely, the core requirements do not apply.

Q:

Will holding a juvenile non-securely in a lockup solely for the purpose of awaiting
release to a parent or other responsible party be permitted?

A:

If the juvenile is being held non-securely, the core requirements do not apply.

Q:

If a juvenile is detained in the lobby or other non-secure area of a law enforcement
facility, does the jail removal requirement apply?

A:

The jail removal requirement applies only in an adult jail or lockup defined, in part, as a
“locked facility.” Thus, if a juvenile is detained or confined within a non-secure area of
a facility, he is not within the jail or lockup, and there can be no instance of noncompliance with the jail removal requirement.
3

Q:

If a juvenile is brought to an unlocked law enforcement facility without
secure holding capabilities (e.g., cells, cuffing rings, cuffing rails) would
this be an instance of non-compliance with the jail removal requirement?

A:

The jail removal requirement applies only in a facility that meets the JJDPA
definition of an adult jail or lockup, defined, in part, as a “locked facility.” If a
juvenile is detained within a non-secure area, he is not within a jail or lockup for
adults.

Q:

Would a missing person’s report issued by parents or legal guardians constitute
implied consent to hold a juvenile?

A:

The definition of “detain or confine” does not include a situation in which a juvenile is
held solely for the purpose of returning him to his parent(s) or guardian(s).

Q:

Does the definition of “detain or confine” alter states’ ability to securely detain
juveniles pursuant to the Interstate Compact on Juveniles?

A:

The definition of “detain or confine” does not affect a state’s ability to place a status
offender in a secure detention or secure correctional facility pursuant to the Interstate
Compact on Juveniles.
When a building contains a jail and a non-secure administrative area, and juveniles
are taken only to the administrative (non-secure) side of the building, must the
facility maintain a log of the juvenile’s time in the non-secure area?

Q:

A:

No. If the juvenile is detained only in a non-secure area of a facility, the core
requirements do not apply and there is no need to maintain logs on juveniles held there.

Q:

If a police department consists primarily of an open patrol room area with a cuffing
bench and two offices that don’t lock from the outside, would this be considered a
secure facility such that juvenile holding logs must be kept?

A:

The area with a cuffing bench is a secure facility and the facility must maintain logs for
juveniles held there. If juveniles are brought directly to the offices that don’t lock, and
which are not within a facility with a secure perimeter, they may be considered nonsecure, and the facility need not keep logs on juveniles detained there.

Q:

Can a juvenile be deemed to be in secure custody within a facility classified as nonsecure, or are non-secure facilities exempt from the JJDPA Core Requirements?

A:

The core requirements apply only in secure facilities. The DSO requirement applies only
in secure detention facilities and secure correctional facilities. The separation requirement
applies only in institutions (secure facilities). The jail removal requirement applies only
in jails or lockups for adults, defined, in part, as “locked” facilities.

4

Q:

If a court house does not have a secure holding area, and a juvenile is brought into
an area of a courtroom (such as a jury box) to wait for their hearing, would it be a
separation violation if an adult inmate’s hearing is taking place in that courtroom?

A:

If the juvenile is not in secure custody (detained within a secure facility), there can be no
separation violation.

Q:

Must states report on status offenders placed in a secure detention or secure
correctional facility under the Youth Handgun Safety Act exception to the DSO
requirement?

A:

No. States need not report the number of juveniles placed in accordance with the Youth
Handgun Safety Act exception.

Q:

Must states report on juvenile offenders detained for offenses related to the
purchase, possession or distribution of alcohol?

A:

Minor-in-possession of alcohol offenses are within the category of delinquent offenses
and must be reported accordingly.

Q:

Must states report violations in court holding facilities?

A:

Yes, states must report violations in court holding facilities.

Q:

If a juvenile is held in protective custody in a non-secure area of a jail or lockup
pending return to a parent or guardian or while awaiting transfer to a child welfare
or social service agency, is it a jail removal violation if he is held for more than six
hours?

A:

No, if the juvenile is being held in a non-secure area, the core requirements do not apply.
In addition, if he is being held solely pending return to a parent or guardian or while
awaiting transfer to a child welfare or social service agency he is not detained, and the
core requirements do not apply.

Q:

Why is OJJDP now advising that Scared Straight, Shock Incarceration, and similar
programs, may not result in instances of noncompliance with the core
requirements?

A:

Although not all shock incarceration-type programs result in instances of noncompliance
with the core requirements, OJJDP discourages the use of such programs.
What is the state’s obligation to document and report adjudicated status offenders
held in secure juvenile facilities on the sole basis of voluntary enrollment in a
rehabilitative diversion program and who may withdraw from participation in the
program at any time?

Q:

A:

If the juvenile is free to terminate his participation in the program at any time – i.e., is
free to leave – he has not been detained and the core requirements do not apply.
5

Q:

Must a state count as a separation violation when a juvenile provides false
information indicating that he is an adult during an arrest for the commission of a
criminal offense, if he is subsequently detained in contact with adults? In this
situation, law enforcement personnel immediately implemented sight and sound
separation of the juvenile from adult inmates upon discovering that the individual
was in fact a juvenile.

A:

No. If law enforcement personnel have acted in good faith upon the juvenile’s
representation that he was an adult, and had no reason to believe that he was, in fact, a
juvenile, the state need not report this as a separation violation so long as the juvenile was
immediately sight and sound separated from adult inmates upon discovering that he was a
juvenile.

Q:

Under the definition of “detain or confine” can juveniles who are runaways,
abandoned, endangered due to mental illness, homelessness, or drug addiction, or
are victims of sex trafficking or other crimes, be held for an indefinite period of
time, as long as they are held "solely for the purpose of returning them to their
parent or guardian or pending their transfer to the custody of a child welfare or
social service agency?

A:

Although under the current regulatory definition of “detain or confine” there is no limit
on how long a state may hold a juvenile who is being held while awaiting reunification
with a parent or guardian, or pending transfer to the custody of a child welfare or social
service agency, OJJDP expects that states will ensure that juveniles not be held in a
secure facility any longer than is absolutely necessary. OJJDP intends to amend the
regulatory definition of “detain or confine” to indicate that in order for a juvenile not to
be detained or confined while being held solely for the purpose of returning him to his
parent or guardian or pending his transfer to the custody of a child welfare or social
service agency he must be held for no more than 24 hours (excluding weekend and legal
holidays).

Q:

Can juveniles who are being held solely for the purpose of returning them to their
parent or guardian or pending their transfer to the custody of a child welfare or
social service agency, be held in any type of facility, including secure ones (e.g., an
adult jail)?

A:

Although the regulation does not specifically require that juveniles held under these
circumstances must be held in a non-secure area, OJJDP expects that states will continue
the best practice of holding them non-securely. OJJDP intends to amend the definition of
“detain or confine” to clarify that in order for a juvenile not to be detained or confined, he
must be held non-securely.

6

Q:

Can law enforcement question a victim of human trafficking who is being held nonsecurely while awaiting transfer of custody to a parent or to a social services agency
without it resulting in an instance of noncompliance with the jail removal
requirement?

A:

If law enforcement is holding a juvenile non-securely, the core requirements do not
apply.

Q:

Has a juvenile who is charged with, and processed for a delinquent offense, and is
subsequently held only until he can be returned to parents or transfer to a child
welfare or social services agency, been detained?

A:

An accused delinquent offender may be held for processing for no more than 6 hours.
Once booking has been completed, if the juvenile is subsequently held solely pending
reunification with a parent or guardian, or for while awaiting transfer to the custody of a
child welfare or social services agency, he is not being detained.
If a status offender is held in an adult jail pending transfer to a parent or social
services agency, will that result in an instance of noncompliance with DSO?

Q:

A:

If a status offender is held in an adult jail solely for the purpose of reuniting him with a
parent or guardian, or pending transfer to a child welfare or social services agency, he is
not detained, nor has he been “placed.”

Q:

Does the 6-hour exception apply in non-secure facilities?

A:

No. The “6-hour exception” applies only in jails and lockups for adults which, by
definition, are “locked” facilities.

Q:

Must a state count it as a DSO violation when the state detains in a secure detention
facility or a secure correctional facility an juvenile who is not in the United States
legally but is otherwise a non-offender (i.e., has not been charged with, or been
adjudicated as having committed, an offense)?

A:

A juvenile alien who is a non-offender and is detained in a state facility under a written
contract with a federal agency, and pursuant to federal authority, has not been “placed” in
the facility by the state and is in federal – rather than state – custody. Thus the DSO
requirement does not apply.

Q:

Must a state count it as a core requirement violation when the state detains a tribal
youth status offender in a secure detention facility or secure correctional facility, at
the request of an Indian tribe?

A:

When a state detains a tribal youth in a secure detention facility or secure correctional
facility under a written agreement or contract with a tribe and pursuant to tribal authority,
the state need not count it as a DSO violation.

7

